DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to an apparatus for operating memory device to eliminate the need to transfer data across local and global input/output (I/O) lines and/or external data buses to perform compute functions, and enables an increased and faster processing capability (i.e., an apparatus has a dynamic RAM array of memory cells that is coupled to a sensing circuitry comprising a sense amplifier, a controller operates the dynamic RAM array and a mode register receives an indication to select modes for performance of the compute operations on data stored in the memory cells when the dynamic RAM array is in a self-refresh state).
Independent claims 1, 15 and 21 each recite, inter alia, an apparatus and a method for operating a memory device with a structure as defined in the specification (pages 20-26) including “a mode register configured to: provide a plurality of selectable modes, wherein the plurality of selectable modes includes: a first mode in which compute operations are performed at a rate corresponding to a default frequency for a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133